                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                       In Bankruptcy:

TIMOTHY A. RUSSELL                                    Case No. 18-51300-tjt
                                                      Chapter 7
      Debtor                                          Hon. Thomas J. Tucker


                 ORDER AUTHORIZING SALE OF REAL
          PROPERTY FREE AND CLEAR OF LIENS AND INTERESTS

      THIS MATTER having come before the Court upon the Trustee’s Motion

for Order Authorizing Sale of Real Property Free and Clear of Liens and Interests

(the “Sale Motion”), Notice of the Sale Motion having been served upon all creditors

and parties in interest listed on the court’s mailing matrix, no objections nor requests

for hearing having been filed, and the Court being otherwise duly advised in this

matter,

      IT IS HEREBY ORDERED as follows:

   1. The Trustee, having exclusive authority to sell the property under 11 U.S.C.

      § 363, may convey the following described real property, located in the

      township of Star, County of Antrim to Jeffrey Yule for the sum of $24,000.00:

             PARCEL 7-A, BEG AT THE NE COR OF SEC 9; TH S
             02 DEG E 942.03 FT ALG E SEC LINE; TH S 89 DEG
             W 1178.31 FT TO ELY LINE OF A PARCEL OF LAND
             PRESNTLY UNDER IRRIGATION BY KITCHEN
             FARMS; SD LINE IS INTENDED TO CLEAR THE
             LONGEST REACH OF AN INSTALLED IRRIGATION
             SYSTEM AS NOW OCCUPIED; TH N 00 DEG E 919.95


   18-51300-tjt   Doc 35   Filed 03/28/19   Entered 03/28/19 11:46:05    Page 1 of 3
          FT TO THE N SEC LOINE; TH N 88 DEG 1134.59 FT
          ALG N SEC LINE TO THE POB; BEING PART OF THE
          NE ¼ OF THE NE ¼ SEC 9 T30N RSW 24.71 A M/L;


2. The Trustee is authorized to execute any and all documents and agreements

   and do such things as may be necessary or appropriate to implement and

   effectuate this sale, including addressing any errors in legal description;

3. This sale shall be free and clear of all liens and interests. Valid liens and

   interests shall transfer and attach to sale proceeds. The Property is

   unencumbered, and no liens or security interests will transfer to the proceeds.

   Title insurance, transfer tax, and property taxes will also be deducted from

   proceeds in amounts to be determined;

4. Any stay pertaining to this sale under F.R. Bankr. P. 6004(g) and 6006(d) is

   waived. This sale is conducted in good faith pursuant to 11 U.S.C. § 363(m)

   and it is afforded the fully protections thereby provided;

5. This Order may be recorded or filed with the Michigan Secretary of State, the

   Antrim County, MI Register of Deeds, and any other State agency to evidence

   the sale, to transfer title, and the fact that all liens, and other security interests

   with respect to the property have been released and transferred to the

   proceeds;




18-51300-tjt   Doc 35   Filed 03/28/19    Entered 03/28/19 11:46:05      Page 2 of 3
    6. All federal, state, and local governmental agencies or departments are ordered

       and directed to accept all filings necessary and appropriate to consummate the

       transactions contemplated by the offer including, without limitation, filings in

       the recording offices of the Michigan Secretary of State’s office, or any other

       state in the United States; and

    7. Notwithstanding the provisions of Fed. R. Bankr. P. 6004(h), and Fed. R. Civ.

       P. 62(a), implementation of the sale and terms of this Order shall not be stayed

       for fourteen (14) days after the entry hereof, but shall be effective and

       enforceable immediately upon entry hereof.

 
Signed on March 28, 2019

 




    18-51300-tjt   Doc 35   Filed 03/28/19   Entered 03/28/19 11:46:05   Page 3 of 3
